Dear Ms. Dupree:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You ask whether Louisiana Agricultural Commodities Commission (the "Commission") auditors may make and retain photocopies of an auditee's documents.
The Commission is responsible for the regulation of grain dealers, warehouses, and cotton merchants in Louisiana.1 Among other responsibilities, the Commission is required to "regularly and at least once during each license period, examine, inspect, and audit each licensee."2
Additionally, La.R.S. 3:3406(A) provides the following, in pertinent part, regarding audits:
The commissioner shall administer and enforce this Chapter in accordance with the rules and regulations promulgated by the commission. In the administration and enforcement of this Chapter, the commissioner and his duly constituted representatives are specifically authorized to do the following:
(1) Enter the premises of any warehouse, cotton merchant or cotton agent, or grain dealer required to be licensed under this Chapter, at any reasonable time during normal working hours, for the purpose of making *Page 2 
any examination or any inspection of the premises and the contents thereof as may be necessary.
(2) Examine and audit the accounts, books, and records, including stock records, position records, balance sheets, scale tickets, and warehouse receipts of any warehouse, cotton merchant or cotton agent, or grain dealer required to be licensed under this Chapter, including all warehouses or grain dealers, or both, licensed under the United States Warehouse Act, as amended, and any applicant for licensure under this Chapter, or as otherwise permitted under this Chapter.
By their very nature, examinations and audits require auditors to make and retain photocopies of an auditee's documents.3 Thus, it is the opinion of this office that, under La.R.S. 3:3406(A), the Commission's auditors may make and retain photocopies of an auditee's documents.4
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL
Attorney General
BY: __________________________
BENJAMIN A. HUXEN II
Assistant Attorney General
JDC/BAH II
1 La.R.S. 3:3401-3425.
2 La.R.S. 3:3405(A)(7).
3 See, for example, Statements on Auditing Standards No. 103.
4 For purposes of this opinion, we assume the auditee is required by law to be licensed by the Commission.